Citation Nr: 1519738	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  08-16 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for right Achilles tendonitis, claimed as a right ankle disability, to include as secondary to the Veteran's service-connected foot disabilities.  

3.  Entitlement to service connection for a right knee disability, to include as secondary to the Veteran's service-connected foot disabilities.  

4.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for hearing loss. 

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active military service in the United States Army from October 1979 to October 1982.  He subsequently served in the Alabama Army National Guard through April 2005.  The Veteran served on active duty for special work from May 1997 to September 1997.  

These matters come before the Board on appeal from May 2007 and September 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In February 2012, the Board remanded the case to afford the Veteran a hearing before the Board.  That hearing was conducted in January 2013 via videoconference.  A transcript of the hearing has been associated with the claims file.

The case was remanded again in December 2013 to verify the Veteran's active duty, active duty for training, and inactive duty for training from 1983 to 2005, to obtain Social Security Administration records, and to obtain nexus opinions regarding the Veteran's disabilities.  

The Board notes that the issue of entitlement to service connection for flatfeet was granted during the pendency of this appeal in a July 2014 rating decision.  Specifically, service connection was granted for pes planus at 30 percent effective July 10, 2006, for hallux valgus of the left foot at 10 percent effective July 10, 2006, and for hammer toe of the left foot at 0 percent effective July 10, 2006.  The Board considers this a full grant of the benefits requested regarding the issue of entitlement to service connection for flatfeet and therefore will not address the issue in the decision below.  

In May 2007, the RO had denied entitlement to service connection for bilateral hearing loss.  The Veteran disagreed with this denial in July 2007 and the RO issued a statement of the case in May 2008.  In a June 2008 substantive appeal, the Veteran did not refer to this claim and it was thus not perfected to the Board on appeal.  As a consequence, the May 2007 denial of service connection for bilateral hearing loss became final, and the Veteran must present new and material evidence to reopen the claim.  See 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302 (2014).  Therefore, the claim has been recharacterized as noted in the title page.

The issue of entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU) has been raised by the record in a February 2015 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the December 2013 remand, the Board requested that the RO verify all period of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) while with the National Guard.  The RO did not satisfy the requirements of the remand.  The Board notes that the Veteran's points sheet lists July 1991 to October 1991 and May 1992 to August 1992 as army National Guard active guard reserve (AGR), which is the same designation given for his 1997 active service.  The RO did not verify that the Veteran had active service during these periods.  Without any verification regarding these periods, a review of the record indicates that the Board's directives were not substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The RO should also attempt to obtain any service treatment records from these periods.  

Additionally in a July 2014 rating decision, during the pendency of this appeal, the Veteran was granted service connection for pes (valgo) planus with an evaluation of 30 percent, hallux valgus with metatarsal head resection of the left foot with an evaluation of 10 percent, and hammer toe with an evaluation of 0 percent.  The Veteran has asserted that his right ankle and right knee disabilities are causally related to or aggravated by his foot disabilities.  The most recent VA examinations regarding his knee and ankle were provided prior to the grant of service connection for his foot disabilities.  Therefore, a secondary nexus opinion has not yet been obtained.  As the VA examiners in March 2014 did not address these contentions, the Board finds that a new opinion is necessary before a decision on the merits may be made regarding these claims.  

In September 2014, the RO denied the request to reopen the claim of entitlement to service connection for hearing loss and for service connection for tinnitus.  Subsequently in September 2014, the Veteran submitted a notice of disagreement regarding the denial.  Therefore, the Board finds that the Veteran successfully submitted a timely notice of disagreement regarding the September 2014 rating decision.  The Board must remand these claims for the RO to issue a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issues by submitting a timely Substantive Appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the Veteran a Statement of the Case addressing the issues of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for hearing loss and for entitlement to service connection for tinnitus.  The Veteran should be clearly advised of the time in which he has to file a Substantive Appeal if he wants to continue an appeal with respect to this matter.

2.  Notify the Appellant that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his hypertension, right knee disability, and right ankle disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Obtain and associate with the claims file all outstanding VA treatment records not already of record.  If such records cannot be obtained or if no such records exist, the RO should document such findings.

4.  Verify the dates of the Veteran's active duty, ACDUTRA, and INACDUTRA from 1983 to 2005.  The RO should specifically verify the 1991 and 1992 periods of service noted as National Guard active guard reserve to determine if they constitute periods of active duty service.  All attempts to verify this service should be documented and associated with the claims file.  The RO should also obtain any outstanding service treatment records from any verified periods of active service.     

5.  After associating all pertinent outstanding records with the claims file, return the claims file to the March 2014 VA examiner.  If the examiner is not available, schedule the Veteran for a VA examination regarding his right knee and ankle.  The examiner should review the claims file, and then address the following questions:

a.)  Is it at least as likely as not that any current right knee disability was caused by the Veteran's service connected pes (valgo) planus, hallux valgus with metatarsal head resection of the left foot, or hammer toe of the left foot?  

b.)  Is it at least as likely as not that any current right knee disability was aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected pes (valgo) planus, hallux valgus with metatarsal head resection of the left foot, or hammer toe of the left foot?  

c.)  Is it at least as likely as not that any current right ankle disability, to include Achilles tendonitis, was caused by the Veteran's service connected pes (valgo) planus, hallux valgus with metatarsal head resection of the left foot, or hammer toe of the left foot?  

d.)  Is it at least as likely as not that any current right ankle disability, to include Achilles tendonitis, was aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected pes (valgo) planus, hallux valgus with metatarsal head resection of the left foot, or hammer toe of the left foot?  

A rationale should be provided for all findings and should be set forth in a legible report.

6.  The Veteran must be advised of the importance of reporting to the VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must indicate that it was sent to his last known address.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

7.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






